866 F.2d 1416Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nina J. LECHIARA, Plaintiff-Appellant,v.Gary M. GASKINS;  Kenneth L. Gorby;  Stephen R. Dolly;Geraldine Floyd, Defendants-Appellees.
No. 88-2915.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 30, 1988.Decided:  Jan. 30, 1989.Rehearing and Rehearing In Banc Denied March 23, 1989.

Nina J. Lechiara, appellant pro se.
Charles G. Brown, III (Office of the Attorney General of West Virginia), for appellees.
Before DONALD RUSSELL, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Nina J. Lechiara brought this 42 U.S.C. Sec. 1983 action against a state trooper, a prosecuting attorney, and two magistrates, contending that they violated her civil rights by prosecuting her for, and convicting her of, violating a West Virginia statute which makes it a misdemeanor for arrested persons to refuse to be fingerprinted.  The district court dismissed for failure to exhaust state remedies pursuant to 28 U.S.C. Sec. 1915(d) and Hamlin v. Warren, 664 F.2d 29 (4th Cir.1981), cert. denied, 455 U.S. 91 (1982).  We affirm for reasons other than those stated by the district court.


2
First, Lechiara had no fifth amendment right to refuse to give her fingerprints because fingerprints are physical, non-testimonial evidence not protected by the privilege against self-incrimination.   Schmerber v. California, 384 U.S. 757, 763-64 (1966).  Second, each of the defendants was immune from Sec. 1983 liability for his actions.   Stump v. Sparkman, 435 U.S. 349 (1978) (magistrates' judicial immunity);  Imbler v. Pachtman, 424 U.S. 409 (1976) (prosecutor's absolute immunity);  Harlow v. Fitzgerald, 457 U.S. 800, 815-16 (1982) (state trooper's qualified immunity for actions not violative of clearly established rights of which reasonable person would know).


3
For the above reasons the district court's dismissal is affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the record and argument would not aid the decisional process.


4
AFFIRMED.